Citation Nr: 1828036	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1972.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran submitted a notice of disagreement with the RO's determination, and in November 2014, the RO issued a Statement of the Case addressing the matter.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in November 2014. 


FINDINGS OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Analysis

The Veteran seeks a total rating based on individual unemployability, claiming that he is unable to work as a result of his service-connected disabilities.
VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.10 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the Veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran's service-connected disabilities are as follows:  residuals compound comminuted fracture, right distal radius with post-operative resection of the ulnar styloid, sensory-neuropathy in the right distal median nerve with scar tissue in the right carpal tunnel and traumatic arthopathy rated as 30 percent disabling; chronic lumbar back strain rated as 20 percent disabling; lumbar radiculopathy, left lower extremity associated with chronic lumbar back strain rated as 20 percent disabling; lumbar radiculopathy, right lower extremity associated with chronic lumbar back strain rated as 20 percent disabling; diabetes mellitus type 2 rated as 20 percent disabling; and tinnitus rated as 10 percent disabling.  The Veteran has been in receipt of a combined disability rating of 80 percent since April 12, 2011.

As noted above, for the purposes of a TDIU analysis, disabilities resulting from common etiology or a single accident are to be treated as on disability.  See 38 C.F.R. § 4.16 (a)(2).  Thus, the Veteran has one disability rated as 50 percent disabling for chronic lumbar back strain and lumbar radiculopathy associated with chronic lumbar back strain, therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  Thus, the next question for consideration is whether his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.

Applying the criteria set forth above to the facts in this case, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.

In this case, the Veteran submitted VA Form 21-8940 for TDIU in May 2012 and October 2012.  He asserted that he did not feel that any employer would hire him due to his service-connected disabilities.  The Veteran reported that he had completed three years of college, and had not had any other education and training before becoming too disabled to work.  He noted that he was employed as an analysis oil chemist, and subsequently as an oil lab manager until July 2002.  The Veteran, however, indicated that he did not leave his last employer as a result of his service-connected disabilities.  He indicated that he became too disabled to work in July 2005, which was approximately two years after he reported that he had stopped working.   

In addition, the Veteran was afforded a VA medical examination in August 2013.  The examiner determined that the Veteran's service-connected chronic low back disability impacted his ability to work.  The examiner explained that the Veteran would have difficulty with strenuous employment, however, he could engage in moderate and light physical employment.  The examiner concluded that the Veteran would be able to engage in all means of sedentary employment.  The examiner further determined that the Veteran's service-connected diabetes type 2, wrist condition, and radiculopathy did not impact his ability to work.  

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a total disability rating based on TDIU is denied.



____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


